Citation Nr: 0319334	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with that regulation, following the RO's 
certification of the appeal the Board obtained additional VA 
treatment records to assist the veteran in substantiating his 
claim for a higher rating.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003).  The veteran has not waived his right to have the 
additional VA treatment records considered by the RO in the 
first instance.  The Board finds, therefore, that remand of 
the case is required.


REMAND

In addition to the above, there has been a significant change 
in the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted in November 2000.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and pending 
before VA on the date of enactment.  Dyment v. Principi, 287 
F.3d 1377, 1385 (Fed. Cir. 2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  It is the RO's 
responsibility, however, to ensure that all appropriate 
development is undertaken in this case.  

During a July 2002 hearing before the undersigned, the 
veteran reported having received treatment for the varicose 
veins from the VA medical center (MC).  Although the Board 
obtained the records of treatment from November 2001 to March 
2003, any records of treatment from November 2000 to November 
2001 have not been associated with the claims file.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran contends that he is entitled to a higher rating 
for the bilateral varicose veins because he experiences pain, 
swelling, cramping, and tingling in the lower extremities and 
cold feet.  The RO provided him a VA medical examination in 
January 2001, which resulted in the conclusion that any 
varicose veins then present were minimal, and that the 
veteran's complaints were not related to his varicose veins 
and were more likely due to neuropathy or an arterio-vascular 
disorder, "to be evaluated separately."  The report of the 
examination does not indicate, however, that the examiner had 
access to the veteran's medical records in rendering his 
opinion.

The available medical records indicate that the veteran has 
peripheral neuropathy in the bilateral lower extremities, and 
a vitamin B12 deficiency.  He has undergone a number of 
evaluations in order to determine the cause of his leg pain 
and cramping, without a clear diagnosis having been 
determined.  The Board finds that an additional medical 
examination that includes review of his medical records is 
necessary in order to determine whether any of his complaints 
pertaining to the lower extremities are related to the 
service-connected bilateral varicose veins.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003); 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a lower 
extremity disorder since November 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Boston, 
Massachusetts, from November 2000 to 
November 2001.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect.

3.  The RO should provide the veteran a 
VA vascular examination in order to 
document any manifestations of varicose 
veins.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should examine the lower 
extremities and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should describe the size and 
location of any varicose veins.  The 
examiner should also document any 
manifestations of the varicose veins, 
including edema and/or skin changes.  If 
there is evidence of edema, the examiner 
should provide an opinion on whether the 
edema is intermittent or persistent and 
whether the edema is alleviated by 
elevation or the use of compression 
hosiery.  The examiner should also 
provide an opinion on whether the 
veteran's complaints of pain, swelling, 
cramping, and tingling in the lower 
extremities and cold feet are at least as 
likely as not due to the service-
connected varicose veins, or more likely 
due to a non-service connected disorder.  
The examiner should provide the rational 
for his/her opinion.

4.  The RO should then review the claims 
file to ensure that the required notices 
have been sent to the veteran, that all 
available evidence designated by the 
veteran has been obtained, and that the 
veteran has been notified of any evidence 
that could not be obtained.  The RO 
should also ensure that the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


__________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

